         Case 3:20-cv-01213-MPS Document 13 Filed 10/26/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



                                             :
 KEVIN W. CURRYTTO,                          :
      Plaintiff,                             :          CASE NO. 3:20-cv-1213 (MPS)
                                             :
        v.                                   :
                                             :
 JANE DOE #1, et al.,                        :
      Defendants.                            :          OCTOBER 26, 2020
                                             :
_____________________________________________________________________________

                                            ORDER

       Plaintiff Kevin W. Currytto, incarcerated at the Bridgeport Correctional Center in

Bridgeport Connecticut, filed this case under 42 U.S.C. § 1983. The plaintiff included Dr.

Preston as a defendant. When the Clerk contacted the Department of Correction to confirm Dr.

Preston’s service address, she was advised that there were no current or former employees by

that name.

       Within 90 days of this order, the plaintiff shall obtain this defendant’s correct name and

current work address through discovery (for example, through interrogatories or document

production requests) and file a notice containing the information. Once the plaintiff provides

service information, the Court can order service on him.

       SO ORDERED this 26th day of October 2020 at Hartford, Connecticut.

                                                    /s/
                                             Michael P. Shea
                                             United States District Judge
